Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 1 of 7 PageID #: 301




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ROBERT LEO HARDESTY, JR.,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-00571-JRS-DML
                                                       )
 KINDERMAN,                                            )
                                                       )
                               Defendant.              )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff Robert Leo Hardesty, Jr., who was confined at the Floyd County Jail at the times

 relevant to this suit, alleges that the defendant, Officer Scott Kinderman, assaulted him in his cell

 on August 10, 2018. Mr. Hardesty is seeking compensatory damages from the defendant.

        Before the Court is the defendant's motion for summary judgment. Dkt. [23]. Mr. Hardesty

 has not responded and the time to do so has passed. The motion is now ripe for review. For the

 reasons explained in this Order, the defendant is entitled to summary judgment on all of

 Mr. Hardesty's claims.

                                               I.
                                    Summary Judgment Standard

        Summary judgment is appropriate when the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

 non-moving party must set forth specific, admissible evidence showing that there is a material

 issue for trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 2 of 7 PageID #: 302




 in the light most favorable to the non-moving party and draws all reasonable inferences in that

 party's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot

 weigh evidence or make credibility determinations on summary judgment because those tasks are

 left to the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

 The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has repeatedly assured the district courts that they are not required to "scour

 every inch of the record" for evidence that is potentially relevant to the summary judgment motion

 before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th Cir. 2017).

        A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                II.
                                       Factual Background

        The defendant's statement of undisputed facts relies, in part, on Mr. Hardesty's untimely

 and incomplete responses to requests to admit. The defendant served Mr. Hardesty with requests

 to admit on September 18, 2019, and he responded on December 2, 2019, after the defendant filed

 a motion to compel. See dkt. 20. A matter is admitted unless denied or objected to in writing within

 30 days. Fed. R. Civ. P. 36(3). Mr. Hardesty did not seek additional time to respond to the requests

 to admit and has made no argument that his failure to timely respond should not result in the

 admission of the defendant's requests to admit. Therefore, the following statement of facts includes

 admissions made by Mr. Hardesty through his failure to timely respond to the defendant's requests




                                                  2
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 3 of 7 PageID #: 303




 to admit.1

        On July 23, 2018, while incarcerated at Floyd County Jail, Mr. Hardesty broke his

 collarbone. Floyd Baptist Memorial emergency room treated Mr. Hardesty and instructed him to

 wear his arm in a sling. Dkt. 26-6 at 9-10.

        On the morning of August 10, 2018, defendant Kinderman was working in the booking

 area of the Floyd County Jail. Mr. Hardesty was confined to cell BH-3 in the booking area due to

 previous disciplinary infractions. Mr. Hardesty began banging his cup against his cell door at

 approximately 3:40 a.m. This created a disturbance and interfered with the Jail's booking

 operations. Officer Kinderman entered Mr. Hardesty's cell to determine the problem and order

 Mr. Hardesty to stop banging the cup against the cell door. Dkt. 26-9.

        After Officer Kinderman entered the cell, Mr. Hardesty expressed anger that he had been

 woken up by officers signing his watch sheet. Mr. Hardesty then waived his cup in defendant

 Kinderman's face. In order to ensure nothing got out of control, defendant Kinderman placed his

 right hand on Mr. Hardesty's shoulder and used his left hand to remove the cup from Mr. Hardesty's

 grasp. Defendant Kinderman did not strike, hit, punch, or kick Mr. Hardesty. In interacting with

 Mr. Hardesty, defendant Kinderman did not intend to hurt Mr. Hardesty. Id.




 1
   Even if the Court were to consider Mr. Hardesty's late responses to the requests to admit, most
 of the requests would still be admitted because Mr. Hardesty either did not respond to particular
 requests or responded "irrelevant." See dkt. 54-5. Of particular relevance to this Order,
 Mr. Hardesty failed to respond to the following requests to admit: "13. Admit that on August 10,
 2019, you did not sustain any new injury as a result of your interaction with Officer Kinderman in
 your cell." The Court notes it need not reach the defendant's argument that some of the requests to
 admit are admitted simply because Mr. Hardesty did not use the words "admit" or "deny." But
 "yes," "no," and narrative answers explaining why a request to admit is denied can be acceptable.
 See Honeycutt v. First Fed. Bank, 2003 WL 1054235, at *1 (W.D. Tenn. 2003). Here, Mr. Hardesty
 is deemed to have admitted all defendant's requests to admit because Mr. Hardesty did not timely
 respond and has made no argument as to why Rule 36(a)(3) should not be applied.

                                                 3
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 4 of 7 PageID #: 304




        Officer Kinderman used the minimal amount of force necessary to obtain the cup from

 Mr. Hardesty. After removing the cup from Mr. Hardesty's grasp, defendant Kinderman told

 Mr. Hardesty to back up and sit down and Mr. Hardesty complied. Officer Kinderman then ordered

 Mr. Hardesty to cease banging his cup on the BH-3 cell door. Officer Kinderman exited

 Mr. Hardesty's cell and there were no further incidents between the two. Id. During the encounter,

 Mr. Hardesty made no indication that he was injured from defendant Kinderman placing his hand

 on Mr. Hardesty's shoulder. Id. The only reason defendant Kinderman placed his hand on

 Mr. Hardesty's shoulder was to be able to remove the cup from his hand. Dkt. 26-9.

        On August 10, 2018 at approximately 10:30 a.m., Officer Pendleton called a nurse check

 on Mr. Hardy after Officer Pendleton interacted with him in his cell. 2 Dkt. 26-8. Floyd County Jail

 Nurse Marlena Beacraft responded to Officer Pendleton's call and checked on Mr. Hardesty in his

 cell. Nurse Beacraft concluded that Mr. Hardesty was not injured and did not need medical

 attention. Mr. Hardesty did not complain of increasing pain in his left shoulder. Dkt. 26-10.

 Mr. Hardesty did not suffer any new injuries on August 10, 2018. Id.; Dkt. 26-5 No. 13.

        However, on August 11, 2018, Mr. Hardesty filed a medical request stating in relevant part

 he was "having pain in [his] chest and broken collarbone due to officers [P]endleton and sergeant

 [K]inderman assaulting [him]." Nurse Kelly responded to his request and stated she would see him

 that day. A notation on the medical request dated August 12, 2018 states "[patient] states issue is

 resolved at this time." Dkt. 16-6 at 5.




 2
  Mr. Hardesty's claims against Officer Pendleton are proceeding in case no. 1:19-cv-00570-SEB-
 TAB.
                                                4
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 5 of 7 PageID #: 305




                                                III.
                                             Discussion

        Mr. Hardesty was a pretrial detainee at the time of the alleged incident. Therefore, the claim

 of whether the defendant subjected Mr. Hardesty to cruel and unusual punishment is analyzed

 under the Fourteenth Amendment. "[A] pretrial detainee can prevail by providing objective

 evidence that the challenged governmental action is not rationally related to a legitimate

 governmental objective or that it is excessive in relation to that purpose." Kingsley v. Hendrickson,

 135 S.Ct. 2466, 2475 (2015).

        Officer Kinderman moves for summary judgment arguing that he did not use excessive

 force against Mr. Hardesty. The evidence before the Court is that Officer Kinderman used the

 minimal force necessary to remove a cup from Mr. Hardesty's hand after Mr. Hardesty had been

 using the cup to disrupt the working of the jail's booking area. The force was rationally related to

 a legitimate governmental objective and was not excessive in relation to that purpose. Anyway,

 although Mr. Hardesty reported pain in his shoulder the following day, there is no evidence that

 Officer Kinderman's actions exacerbated Mr. Hardesty's broken collarbone. In fact, when the

 Nurse followed up with Mr. Hardesty one day after his medical request regarding pain in his

 shoulder, he reported that the issue was resolved.

        Mr. Hardesty has failed to rebut the defendants' evidence. Because there is no evidence that

 the defendant used force that was not rationally related to a legitimate governmental objective or

 was excessive in relation to that objective against Mr. Hardesty on August 10, 2018, the defendant

 is entitled to summary judgment.




                                                  5
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 6 of 7 PageID #: 306




                                              IV.
                                           Conclusion

        For the reasons stated above, the defendant's motion for summary judgment, dkt. [23], is

 granted. Final judgment consistent with this Order shall issue.

        IT IS SO ORDERED.



 Date: August 4, 2020




                                                 6
Case 1:19-cv-00571-JRS-DML Document 27 Filed 08/04/20 Page 7 of 7 PageID #: 307




 Distribution:

 ROBERT LEO HARDESTY, JR.
 854546
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Christine Marie Clark
 KIGHTLINGER & GRAY LLP
 cclark@k-glaw.com

 Corey J. Dunn
 KIGHTLINGER & GRAY LLP
 cdunn@k-glaw.com

 R. Jeffrey Lowe
 KIGHTLINGER & GRAY, LLP (New Albany)
 jlowe@k-glaw.com




                                               7
